273 P.3d 278 (2012)
248 Or. App. 323
In the Matter of S.L.-M., a Child.
DEPARTMENT OF HUMAN SERVICES and S.L.-M., Petitioner-Respondents,
v.
A.J.M., Appellant.
2008808153; Petition Number 107223; A149782.
Court of Appeals of Oregon.
Submitted January 6, 2012.
Decided February 23, 2012.
Peter Gartlan, Chief Defender, and Shannon Flowers, Deputy Public Defender, Appellate Division, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Anna M. Joyce, Solicitor General, and Justice J. Rillera, Assistant Attorney General, filed the brief for respondent Department of Human Services.
Margaret McWilliams waived appearance for respondent S.L.-M.
Before ORTEGA, Presiding Judge, and SERCOMBE, Judge, and HADLOCK, Judge.
PER CURIAM.
In this dependency case, mother appeals from a judgment changing the permanency plan for her child from reunification to adoption. She contends that the "juvenile court erred in failing to make and include in the permanency judgment a `compelling reasons' determination, as required by ORS 419B.476(5)(d)." The state concedes that the permanency judgment failed to include the findings required pursuant to ORS 419B.476(5)(d) and that the case must, therefore, be reversed and remanded. See State ex rel. Juv. Dept. v. J.F.B., 230 Or.App. 106, 114-15, 214 P.3d 827 (2009) (permanency judgment that failed to include statutorily required findings was defective on its face); State ex rel. DHS v. M.A., 227 Or.App. 172, 183-84, 205 P.3d 36 (2009) (where permanency judgments fail to comply with statutory requirements, they must be reversed and remanded). We agree and accept the state's concession.[1]
Reversed and remanded.
NOTES
[1]  Because we accept the state's concession and reverse and remand with respect to mother's second assignment of error, we do not address her first assignment of error.